Jenkins, Justice,
concurring specially. While in my opinion the petition seeks a decree declaring the marriage between plaintiff and defendant invalid for the reasons set forth in the petition, and would have stated a cause of action except for the want of jurisdiction, I concur in the judgment dismissing the action on demurrer, for the reason that the petition wholly fails to show the court’s jurisdiction. The mere fact that the defendant might have illegally and fraudulently procured a decree of divorcement from her former husband in the court in which the present suit was instituted would not serve to give that court jurisdiction in the present proceeding, where it does not appear that the parties were married in this State, or that either of them resides or has ever resided within its jurisdiction. In a suit by the plaintiff against the defendant, to declare the marriage void, if brought in the proper jurisdiction, the facts set forth in the instant suit could be properly pleaded and proved.